Per Curiam:

In view of the repeal of South Carolina Act No. 741 of 1956 by Act No. 324 of 1957 after the decision below, 148 F. Supp. 563, the cause has become moot. Accordingly, the judgment of the District Court is vacated and the case is remanded to it, with leave to the appellants to amend their pleadings either to safeguard any rights that may have accrued to them by virtue of the operation of the repealed Act or to set forth a cause of action based on the operation of the new Act. Rule 15 of the Federal Rules of Civil Procedure.